Citation Nr: 0639888	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-09 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1994.  He died in February 1999.  The appellant is 
the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2004, a 
statement of the case was issued in January 2005, and a 
substantive appeal was received in March 2005.

The appellant originally indicated a desire to testify at a 
Board hearing in her March 2005 substantive appeal.  However, 
the appellant withdrew this request through a signed 
statement in January 2006.


FINDINGS OF FACT

1.  A December 1999 decision denied entitlement to service 
connection for the cause of the veteran's death; the 
appellant was notified of her appellate rights, but did not 
file a notice of disagreement.

2.  In October 2002, the appellant requested that the claim 
of entitlement to service connection for the cause of the 
veteran's death be reopened.

3.  Evidence received since the December 1999 rating decision 
is not cumulative of the evidence of record at the time of 
the December 1999 denial, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

4.  The veteran died in February 1999 from pulmonary 
carcinoma, cerebral metastasis.

5.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

6.  The veteran's fatal pulmonary carcinoma was due to 
tobacco use.

7.  Pulmonary carcinoma, cerebral metastasis was not 
manifested during the veteran's active duty service or within 
a year following separation from service, nor is this disease 
otherwise related to the veteran's active duty service except 
as due to tobacco use.

8.  No otherwise service-connected disability was the 
immediate or underlying cause of the veteran's death, nor was 
a service-connected disability otherwise etiologically 
related to the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision which denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the December 1999 rating decision 
in connection with the claim of service connection for the 
cause of the veteran's death is new and material, and the 
claim has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  The claim of service connection for the cause of the 
veteran's death due to tobacco use in service is barred by 
law.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2006).

4.  The veteran's fatal pulmonary carcinoma, cerebral 
metastasis was not otherwise incurred in or aggravated by the 
veteran's military service, nor was it manifested during 
service or within a year following separation from service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 

5.  The veteran's fatal pulmonary carcinoma, cerebral 
metastasis was not otherwise proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2006). 

6.  The veteran's death was not otherwise caused by or 
substantially or materially contributed to by a disability 
incurred in or aggravated by his active duty service.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in letters dated November 2002 and March 
2005.  Moreover, in the March 2005 letter, the claimant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the November 2002 and March 
2005 letters were sent to the appellant prior to a September 
2005 supplemental statement of the case issued in connection 
with RO readjudication of the issue.  Thus, the appellant was 
provided with ample time to benefit from the notice prior to 
the most recent RO adjudication of the case.  The VCAA notice 
was therefore effectively timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The March 2005 letter also notified the appellant to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for any benefit that might be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with letters in November 2002 and March 2005 in 
which it advised the appellant to submit evidence regarding 
the cause of the veteran's death and showing a relationship 
between the cause of death and the veteran's service.  Since 
the claim is for service connection for the cause of the 
veteran's death, no rating or effective date will be assigned 
and any questions of notice related to such assignments are 
rendered moot.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In this case, the appellant was provided with notice of what 
qualifies as "new" evidence and what qualifies as 
"material" evidence in the November 2002 VCAA letter.  To 
the extent that this notice might be found to be deficient 
for any reason, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  As discussed 
below, the Board finds in favor of the appellant to the 
extent that the appellant has submitted new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  A 
VA medical examination of the question at issue has been 
conducted and the report is of record.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

New and Material Evidence

The RO denied service connection for the cause of the 
veteran's death in a December 1999 decision on the basis that 
the medical evidence of record at that time failed to 
establish any relationship between the veteran's military 
service and his cause of death.  The claimant was informed of 
her appellate rights through VA Form 4107 and did not file a 
notice of disagreement; the rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).  However, a claim which is the 
subject of a prior final determination may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

In October 2002, the appellant submitted a request to reopen 
the claim of service connection for the cause of the 
veteran's death.  In an April 2003 rating decision the RO 
granted the petition to reopen and denied the claim on the 
merits; the present appeal ensued.  The Board is not bound by 
the RO determination and must nevertheless consider whether 
new and material evidence has been received to reopen the 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The December 1999 rating decision is the last 
final disallowance of this claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in October 2002, 
the revised version of 3.156 is applicable in this appeal.

The evidence submitted since the October 2002 rating decision 
includes post-service medical records, including treatment 
records pertinent to the veteran's cause of death.  
Additionally, an April 2004 statement, signed by at least one 
private doctor, expresses a medical opinion to the effect 
that there is "reasonable doubt" regarding whether the 
veteran's death was caused by a history of smoking tobacco or 
by exposure to petroleum during service.  The RO has since 
pursued further development of the medical evidence by way of 
obtaining a VA medical opinion on the issue, based upon a 
review of the claims file, which is contained in a June 2005 
report.  

The April 2004 private medical opinion is competent evidence 
which supports the appellant's claim.  With the further 
addition of the June 2005 VA medical opinion and the post-
service medical records, the Board finds that new and 
material evidence has been received sufficient to reopen this 
claim and review it on the merits.  The newly received 
evidence, assumed to be credible, raises a reasonable 
possibility of substantiating the claims because it contains 
substantial medical evidence and at least one competent 
medical opinion in support of the claim which addresses at 
least one basis of the prior final denial.  The claim, 
therefore, is reopened.  38 C.F.R. § 3.156.

Service connection for cause of death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic diseases, such as the 
presence of malignant tumors, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a).  Service connection, however, will not be 
prohibited if the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service or within an 
applicable presumptive period following service.  See 38 
C.F.R. § 3.300 (b); 38 U.S.C.A. § 1103(a).  Because the 
appellant's claim was received in October 2002, the amended 
law and regulations apply directly in this case.

The document of record certifying the veteran's death, a 
"Report of the Death of an American Citizen Abroad," shows 
that the veteran died on February [redacted], 1999 from pulmonary 
carcinoma, cerebral metastasis.  At the time of the veteran's 
death, service connection was not established for any 
disabilities.

The Board has identified two different theories of 
entitlement advanced by the appellant in this case.  The 
first theory is that the veteran's pulmonary carcinoma was a 
result of the veteran's habit of smoking tobacco which 
reportedly began during his active duty service.  This theory 
is advanced by the claimant in multiple documents including 
the March 2005 substantive appeal and a February 2006 written 
informal hearing presentation.  The alternative theory of 
entitlement involves the assertion that the veteran's death 
may have been substantially caused or contributed to by in-
service exposure to burning petroleum.

The Board will first address the contentions regarding the 
role of the veteran's in-service tobacco smoking as a cause 
of death.  There does not appear to be any controversy as to 
whether the veteran's behavior of smoking tobacco was most 
likely a cause of his fatal pulmonary carcinoma.  The Board 
notes that the June 2005 VA examination report contains a 
competent medical opinion, based upon review of the entire 
record and complete with an explanation of reasons and 
medical rationale, that "smoking cigarettes caused the 
veteran's lung cancer."  A VA examination report of record 
from September 1998 contains a different physician's opinion 
that "squamos cell carcinoma of lungs is related with 
chronic cigarette smoking."  The submitted private medical 
statement dated May 2004 also lists "cigarette smoking" as 
one of the possible causes, although this statement takes the 
position that it may not have been the only significant 
cause.

The Board again notes that the appellant's claim was received 
after June 9, 1998 (October 2002); thus, unfortunately, the 
veteran's cause of death generally cannot be considered 
service-connected if it is attributable to the use of tobacco 
products during service.  38 C.F.R. § 3.300(a).  The medical 
evidence shows the veteran's tobacco use caused his pulmonary 
carcinoma, and the claimant's contentions with regard to this 
theory of entitlement indicate the same.  Thus, service 
connection for this cause of the veteran's death is barred by 
law.

The appellant advances arguments describing the service 
department as having encouraged the veteran's tobacco use.  
The Board acknowledges the appellant's arguments and fully 
understands her contentions in this matter; the Board is 
nevertheless bound by applicable laws and regulations.  To 
the extent that the appellant asserts that the cause of the 
veteran's death should be service-connected because the 
veteran's smoking habit developed in service, VA regulations 
plainly prohibit such a result.  See 38 C.F.R. § 3.300; 38 
U.S.C.A. § 1103(a); see also Kane v. Principi, 17 Vet.App. 97 
(2003).

The Board acknowledges that the veteran's August 1993 service 
separation examination does show noteworthy abnormalities of 
the lungs: bilateral apical blebs and bullae were noted at 
that time.  This is potentially significant in that service 
connection for the cause of the veteran's death may still be 
warranted, notwithstanding that it was caused by smoking 
tobacco, if the disability became manifest during service or 
within the presumptive one-year period following service.  
See 38 C.F.R. § 3.300 (b); 38 U.S.C.A. § 1103(a).  The Board 
has considered this evidence carefully, but finds that the 
September 1998 VA medical opinion of record addresses this 
issue conclusively.  The question is whether the bilateral 
apical bullae which manifested during the veteran's service 
were related to the veteran's eventual pulmonary carcinoma.  
In this regard, the Board observes that the September 1998 VA 
examination report specifically answered in the negative.  
The September 1998 report expresses the physician's medical 
opinion that "Bilateral apical bullae described in chest x-
rays in 1993 are most probably related to history of chronic 
cigarette smoker and has no relation with the diagnosis of 
lung carcinoma."  This competent medical evidence 
specifically indicating that the in-service lung 
abnormalities were not a manifestation of the veteran's later 
pulmonary carcinoma is uncontradicted in the record by any 
other medical evidence.  The record shows that the veteran's 
pulmonary carcinoma was first diagnosed in 1997.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran's pulmonary carcinoma manifested during service or 
within one year following his January 1994 separation from 
service.

Alternatively, the appellant has advanced the contention that 
the veteran's death was not merely caused by smoking tobacco, 
but that exposure to fumes from burning petroleum during 
service in Desert Storm may have also been a substantial 
contributing factor.  However, the Board finds that the 
preponderance of the evidence is against a finding that 
exposure to burning petroleum caused any chronic disability 
in this case, to include the veteran's cause of death.  The 
Board notes that the veteran's service medical records 
contain no reference to clearly document any in-service 
exposure to burning petroleum or any possible associated 
illness resulting from such exposure.

The appellant has directed the Board's attention to certain 
service medical records to apparently suggest in-service 
evidence of illness caused by  exposure to petroleum.  A May 
1991 treatment note indicates that the veteran suffered from 
a spreading rash after returning from Saudi Arabia, but this 
note makes no medical indication related to petroleum 
exposure and, moreover, there is no reference to any 
pulmonary pathology at that time.  The appellant also directs 
the Board's attention to a referral note associated with the 
veteran's August 1993 retirement examination.  This note 
describes the apical blebs and bullae found during the 
examination and asks "Has he had prior chemical injury?"  
The Board cannot, however, read this written question as 
providing probative medical evidence that the veteran 
suffered from any pulmonary pathology due to any exposure to 
chemicals in service.  More importantly, the Board again 
notes that the September 1998 VA examination report 
considered both of the issues involved here: whether in-
service exposure to petroleum caused the veteran's pulmonary 
carcinoma and whether the pulmonary abnormalities noted in 
service were early manifestations of the veteran's eventual 
pulmonary carcinoma.  The September 1998 VA examination 
report clearly explains that both the veteran's in-service 
apical bullae and his post-service pulmonary carcinoma were 
due to tobacco use and, moreover, the report explains that 
the veteran's in-service apical bullae were not an early 
manifestation of his post-service pulmonary carcinoma.  Thus, 
the service medical records provide no basis upon which 
service connection may be warranted for the cause of the 
veteran's death.

The veteran presented his description of three months of 
exposure to petroleum to the physician who conducted his 
September 1998 VA examination.  The examiner was aware of the 
veteran's own description of his exposure, and the examiner 
had carefully reviewed the medical records, when authoring 
the conclusion that "squamos cell carcinoma of lungs is 
related with chronic cigarette smoking."  The 1998 VA 
examination report presents no indication whatsoever that 
exposure to petroleum was significantly likely to have been a 
cause of this veteran's pulmonary carcinoma.  A different 
physician, in authoring the June 2005 VA examination report 
in association with this claim, also concluded that the 
veteran's pulmonary carcinoma was due to tobacco smoking.  
The June 2005 VA examiner reviewed the entire claims folder 
including the medical records and acknowledged the 
appellant's contention that the veteran's cause of death was 
related to petroleum exposure during service, but his medical 
opinion does not support that contention.

Review of the record reveals only one item of competent 
medical evidence indicating the possibility that the 
veteran's pulmonary carcinoma was causally linked to in-
service petroleum exposure.  An April 2004 statement from a 
private doctor indicates that there is a "question as to 
what caused [the veteran's] death; petroleum exposure or 
cigarette smoking...."  The Board finds that this medical 
opinion is less probative in this manner than the medical 
conclusions expressed in the two VA examination reports which 
answer the referenced question.  The April 2004 statement 
cites only the circumstantial observation that the veteran's 
health problems began after the reported exposure to 
petroleum.  The April 2004 letter contains no discussion of 
any medical rationale to demonstrate that petroleum exposure 
contributed substantially or materially to the veteran's 
death.

Indeed, it is not apparent from the language of the April 
2004 written statement that the doctor expresses any 
probability that petroleum exposure was the cause of death at 
all.  Rather, it appears that the letter emphasizes that 
there is "doubt," because of a "lack of concrete evidence" 
to the contrary, regarding whether petroleum exposure played 
a substantial role in the cause of death.  The letter appears 
to express merely the possibility that petroleum exposure 
contributed substantially to the cause of death, and the 
medical opinion does not actually assert any probability that 
it did so.  Thus, the April 2004 private medical opinion is 
essentially speculative in contrast to the conclusive 
findings in the two VA examination reports explaining the 
cause of the veteran's death as the result of his tobacco 
smoking.  See Bostain v. West, 11 Vet.App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may 
not' and is too speculative to establish medical nexus); see 
also Warren v. Brown, 6 Vet.App. 4, 6 (1993) (doctor's 
statement framed in terms such as 'could have been' is not 
probative).  Service connection may not be based on a resort 
to speculation or mere possibility.  See 38 C.F.R. § 3.102.

The Board acknowledges the personal testimony submitted in 
written statements by the appellant.  The Board sympathizes 
with the appellant and understands her contentions.  However, 
the Board must rely upon the expert opinions of medical 
professionals in order to resolve medical questions.  See 
Grottveit v. Brown, 5 Vet.App. 91. 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  The medical evidence 
in this case does not show that the cause of the veteran's 
death was at least as likely as not causally linked to the 
veteran's service in any manner other than the veteran's in-
service smoking of tobacco; one medical opinion essentially 
asserts that it is possible that in-service exposure to 
petroleum may have contributed to the veteran's death, while 
two medical opinions acknowledge the petroleum exposure 
contention but conclude that the veteran's fatal pulmonary 
carcinoma was due to smoking tobacco.  The preponderance of 
the competent evidence is simply against a finding that 
petroleum exposure was a substantial cause of the veteran's 
death.

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran's death was related to service on any basis other 
than the use of tobacco products in service, and the 
preponderance of the evidence shows that the cause of the 
veteran's death did not manifest during service or within one 
year following separation from service.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed.Cir. 2001).


ORDER

New and material evidence has been received to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death.  To this extent, the appeal is granted.

Service connection for the cause of the veteran's death is 
not warranted.  To this extent, the appeal is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


